Case 3:20-cv-00617-MMD-CLB Document 12 Filed 11/16/20 Page 1 of 7
Case 3:20-cv-00617-MMD-CLB Document 12 Filed 11/16/20 Page 2 of 7
Case 3:20-cv-00617-MMD-CLB Document 12 Filed 11/16/20 Page 3 of 7
Case 3:20-cv-00617-MMD-CLB Document 12 Filed 11/16/20 Page 4 of 7




             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2   FOR THE PURPOSES OF THIS CASE ONLY.
 3
 4
     STATE OFCoat'\tc�a..tt:                 )
 5                                           )
     COUNTY OF +Q{,Ah-cld                    )
 6
 7         EclMvrdJ. �d tfl'½t\.cLlli)etitioner, being first duly sworn, deposes and says:
 8   That the foregoing statements are true.
 9
                                                                      Petitioner's signature
10   Subscribed and sworn to before me this
II
12
         \ l � day of      rJ'?ize.cokt?c             ,   '26 2o

13
14
           d�J,�•�..,
        Laura A. Spanalcos
15       State of Connecticut
            NOTARY PUBLIC � G°'.k'p'. Auf31 1 2C>2 I
16   My Commisaion WJ]�JaQNJexF RESIDENT ATTORNEY ADMITTED TO
                     THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
                                                                     John R. Funk
     believes it to be in the best interests of the client(s) to designate
19                                                                     (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
                                 Gunderson Law Firm, 3895 Warren Way
23
                                                   (street address)
24                     Reno                                       Nevada                       89509
25                      (city)                                      (state)                    (zip code)
        775-829-1222                                  jfunk@gundersonlaw.com
26
      (area code+ telephone number)                        (Email address)
27
28                                                        4                                         Rev. 5/16
Case 3:20-cv-00617-MMD-CLB Document 12 Filed 11/16/20 Page 5 of 7




                               DAVID L. BORGES, CEO




            16th        November       20
Case 3:20-cv-00617-MMD-CLB Document 12 Filed 11/16/20 Page 6 of 7
Case 3:20-cv-00617-MMD-CLB Document 12 Filed 11/16/20 Page 7 of 7
